Cite as 2015 Ark. App. 482

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-15-209


                                                Opinion Delivered   September 16, 2015
DENNIS SCHLUTERMAN
                  APPELLANT                     APPEAL FROM THE ARKANSAS
                                                WORKERS’ COMPENSATION
                                                COMMISSION [NO. G010248]
V.


BECKO MACHINE WORKS and                         AFFIRMED
AMTRUST NORTH AMERICA
                  APPELLEES



                          PHILLIP T. WHITEAKER, Judge

       Appellant Dennis Schluterman appeals an Arkansas Workers’ Compensation

Commission (Commission) decision determining that his left-hand condition was not a

compensable consequence of his admittedly compensable right-hand injury. Schluterman

contends that there was insufficient evidence to support this determination.

       The Commission’s decision adequately summarizes Schluterman’s testimony, the

previous workers’ compensation claim with respect to Schluterman’s right hand, and the

relevant medical records. Further, the Commission exercised its duty to make determinations

of credibility, weigh the evidence, and resolve any conflicts in the testimony and evidence.

Ark. Methodist Med. Ctr. v. Blansett, 2013 Ark. App. 480. Because the only issue on appeal

is the sufficiency of the evidence and because the opinion of the Commission thoroughly
                               Cite as 2015 Ark. App. 482

explains its decision, we affirm by memorandum opinion pursuant to sections (a) and (b) of

In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

      Affirmed.

      GLADWIN, C.J., and HOOFMAN, J., agree.

      Medlock, Gramlich & Sexton, LLP, by: Michael Ellig, for appellant.

       Friday, Eldredge & Clark, LLP, by: Guy Alton Wade and Phillip M. Brick, Jr., for
appellees.




                                            2